Response to Amendment
	The following Office Action is in response to the amendment filed 8/4/2022. Claims 1, 3-8, 10-21 are pending in the application. Claims 16, 17 and 19-21 are withdrawn. Claims 1, 3-8, 10-15 and 18 are rejected as set forth below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 13 recites “lateral/medial”. It is unclear what the “/” means as it is not a word and it is unclear what it is being used to represent. Examiner believes the “/” is being used to mean “or”.
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


As best understood, claims 1, 7, 8, and 10-14 are rejected under 35 U.S.C. 103 as obvious over Morgan et al. (US 6079475).
Regarding claim 1, 
A security door system (as depicted in Fig. 1) which comprises: a door (see fig. 1) including: a door frame comprising elongate door frame members (such as but not limited to 32/22 for example; see fig. 1) each having a first holding channel (where the fastener passes through the frame members and the screen in fig. 3 for example) formed therein and a clamping portion (such as but not limited to the nut/bolt or the piece to the right of the screen in fig. 3, etc. - note many parts or portions can be interpreted with the broadest reasonable interpretation as the channel and clamping portion as so broadly claimed); and a mesh (20) covering an opening enclosed by the door frame (as depicted in Fig. 1); and a wall frame (at 12; fig. 1) comprising elongate wall frame members operably coupled to the door frame by one or more hinge members (such as 18 for example; see fig. 1), the hinge members facilitating pivotable movement [functional use] of the door between open and closed positions (as can be seen between fig.’s 1 and 2 for example); and a plurality of security members (discussed in more detail below) configured to [functional use] prevent or inhibit levering of the door relative to the wall frame (the parts discussed below can perform this function as claimed), wherein one of the plurality of security members  comprise an anti-lift element (40/42 ) disposed on a lateral surface (right side) of the door frame members (32/22), the anti-lift element (40/42) extending therefrom in a lateral direction towards respective opposing lateral surfaces (left and right sides of 34) to reside adjacent respective opposing lateral surfaces (left and right sides of 34) of an opposed wall frame member (12) when the door is in the closed position (“adjacent” merely means ‘near or close to’, the screw is ‘near or close to’ the door frame member as seen in fig. 3 such that this limitation is met when the scope of the claim is interpreted with the broadest reasonable interpretation as required by the MPEP - also note that this is one interpretation and that other parts Morgan can meet this limitation such as 42 as another non-limiting example), the anti-lift element (40/42) adapted to [intended use] contact the wall frame (12) opposing the anti-lift element (40/42) upon levering of the door relative to the wall frame (in this case, the anti-lift element [40/42] will contact the wall frame (12) when or if the door frame is levered upwardly from the bottom [such as if trying to break in for example]), and wherein at least one plurality of security members (shown in marked up figure below) comprise a lip portion disposed laterally from an outer edge portion of the door frame (32/22) and extending at least partly therearound so as to [intended use - note that ‘so as to’ is not a positively recitation of structure] overlie and [seemingly] abut a portion of an outer surface of the wall frame (12, as seen in fig. 3) when [intended use - note again that ‘when’ is intended use language] in the closed position, the lip portion further comprising a base that tapers as it extends from the door frame outwardly to define a free end [as shown below in marked up Figure 3, the base is the entire top flange on the lip portion including the tapered screw extending outwardly/up from door frame 32 ]. 

    PNG
    media_image1.png
    390
    354
    media_image1.png
    Greyscale


Although it appears that that lip portion shown above would ‘abut’ the wall frame, it isn’t explicitly shown in fig. 3 since it appears it could be slightly spaced, therefore the examiner directs attention to the fact that the courts have held that discovering an optimum workable range [in this case an optimum spacing between two structures] would be obvious as part of routine experimentation or that the change of size would be obvious matter of design choice, in this case it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the spacing between the lip portion and wall frame is 0 or they abut each other in order to provide the predictable and expected result of sealing the closed door and/or prevent rattling as some non-limiting examples/reasons. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The examiner further notes that other features of Morgan already teach two parts abutting when the door is closed (32 and 12 in fig. 3) in order to provide the predictable and expected results discussed above.
Alternatively, or in addition to the interpretation above, the examiner takes Official Notice that it was old and well known to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lip portion with a seal for abutting and sealing for the predictable results sealing provides.
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art provide the lip portion with a seal for abutting and sealing for the predictable results sealing provides   Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.

Regarding claim 7, 
The security door system of claim 1, wherein the plurality of security members further comprise a hinge security plate (each hinge is made up of two plates as can be seen in fig. 1, the hinge security plate can be interpreted with the broadest reasonable interpretation as making up the hinge from claim 1) adapted to secure engagement of the hinge members to the door frame and/or the wall frame by receiving one or more fasteners therethrough (this is inevitable).    However, if this is not found inevitable, the examiner takes Official Notice that it was old and well known to one of ordinary skill in the art before the effective filing date of the claimed invention to provide hinge plates with holes for securement thereof.
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to provide hinge plates with holes for securement thereof.  Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.

Regarding claim 8, 
The security door system of claim 1, wherein the plurality of security members further comprise a security prong (such as one of the nut and bolt assemblies such as seen in fig. 3 for example) disposed in the door frame (as depicted in Fig. 3) adjacent one or more of the hinge members and extending outwardly therefrom (the examiner is interpreting ‘therefrom’ to refer to the door frame’ and ‘adjacent’ to merely mean ‘near or close to’ such that the limitation is met when interpreted with the broadest reasonable interpretation as claimed).  
Regarding claim 10 all of the elements have been discussed above except, an outer flange disposed on the outer surface of the wall frame and extending at least partly therearound and outwardly therefrom to define a free end that abuts or is adjacent an inner surface of the lip portion. However, as shown below in marked up Figure 3 of Morgan et al ‘475, it is known to include a flange disposed on the frame and extending at least partly therearound and outwardly to define a free end that abuts an inner surface of the frame (32). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Morgan et al ‘475 to include the outer flange on the outer surface of the wall frame to abut an inner surface of the lip portion in order to provide a holder for a sealing element. As stated in claim 1 above, it would have been obvious to include a sealing element for the predictable results that sealing provides. 

    PNG
    media_image2.png
    361
    312
    media_image2.png
    Greyscale

Regarding claim 11, 
The security door system of claim 1, wherein the plurality of security members further comprise a U-shaped channel defined by a lateral surface of the door frame and extending at least partly therearound (see fig. 3 below).  

    PNG
    media_image3.png
    401
    404
    media_image3.png
    Greyscale

Regarding claims 12 and 13, all of the elements have been discussed above except the plurality of security members further comprise one or a plurality of wall frame fasteners for securing the wall frame members there together, and wherein the plurality of security members further comprise an electrically operated locking mechanism.  The examiner takes Official Notice that it was old and well to one of ordinary skill in the art before the effective filing date of the claimed invention to use fasteners to connect wall frame members together and operate locking mechanisms electrically for the predictable and expected result of providing connection means and an ease of actuating/de-actuating means respectively.
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use fasteners to connect wall frame members together and operate locking mechanisms electrically for the predictable and expected result of providing connection means and an ease of actuating/de-actuating means respectively Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.

Regarding claim 14, 
The security door system of claim 1, wherein the wall frame includes a stop portion disposed medially from an inner edge portion thereof and extending at least partly therearound so as to overlie and abut a portion of an inner surface of the door frame when in the closed position (as can be seen in fig. 3). However, all of the elements have been discussed above except the stop portion has a cross-sectional width of about 1.8mm to about 7mm.  Attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a range of cross-sectional widths including the range claimed since discovering an optimum size would have been a mere design consideration based on the characteristics of abutment, seal, weight or other possible factors considering during optimization of workable ranges for a door assembly.  Such a modification would have involved only routine skill in the art to accommodate different width requirements depending on the desired characteristics of the door assembly.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 3-6 are rejected under 35 U.S.C. 103 as obvious over Morgan et al. (US 6079475) as applied above, and further in view of Nakanishi et al. (US 8550506).
Regarding claim 3, all of the elements have been discussed above except wherein the plurality of security members further comprise a locking mechanism disposed laterally in the door frame and 2having a plurality of locking elements operable between locked and unlocked positions and adapted to engage the wall frame in the locked position.  Attention is therefore directed to Nakanishi which teaches a part of a door system having a locking mechanism disposed laterally in the door frame (as depicted in Fig. 1A) and 2having a plurality of locking elements operable between locked and unlocked positions and adapted to engage the wall frame in the locked position (as seen between fig.’s 7 and 8  for example).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Morgan with locking elements as taught by Nakanishi in order to provide the predictable and expected result of securely locking the door to the wall frame.













	

    PNG
    media_image4.png
    592
    436
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    700
    437
    media_image5.png
    Greyscale

Regarding claim 4, 
The security door system of Claim 3, wherein one or more of the locking elements include a hook locking portion and a bolt locking portion (as can be seen in fig.’s 7 and 8 of Nakanishi for example).  
Regarding claim 5, 
The security door system of claim 1, wherein the plurality of security members further comprise a striker plate of unitary structure disposed medially on the wall frame (as seen at 104 of Nakanishi - fig. 1A - described in spec as strike plate) and opposite the locking mechanism (as seen in fig. 1A).  
Regarding claim 6, 
The security door system of Claim 5, wherein the striker plate comprises one or more apertures that receives a locking element adapted to engage a first cavity and a second cavity of the wall frame (inherently these locking elements such as at 202/206 must enter cavities to function properly).  
Claims 15 and 18 are rejected under 35 U.S.C. 103 as obvious over Morgan et al. (US 6079475) as applied above, and further in view of Brabeck et al. (US 20110114268).
Regarding claims 15 and 18,  all of the elements have been discussed above except wherein (for claim 15) the door further includes separately formed clamping members each co-acting with respective fastening members to thereby clamp the mesh between the clamping members and the clamping portions with leveraged clamping action; (the following for claim 18) further including: a sealing assembly comprising: one or more first sealing members supported by the first holding channels and positioned against one side of the mesh; and one or more second sealing members supported by the second holding channels and positioned against another side of the mesh.  Attention is therefore directed to Brabeck which teaches these limitation as seen in fig. 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Morgan with the system taught by Brabeck in order to provide the predictable and expected result of securing a screen thereto.

    PNG
    media_image6.png
    478
    648
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    473
    367
    media_image7.png
    Greyscale


Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Morgan fails to disclose an anti-lift element to extend in a medial/lateral direction towards respective opposing medial or lateral surfaces, the examiner respectfully disagrees. Applicant argues that the surface on which the pin 42 of Morgan is disposed is an anterior surface and not a lateral surface. Examiner respectfully disagrees, as what is defined as the anterior is subjective based upon a viewer’s orientation with the device. When viewed from the perspective shown in Figure 3 of Morgan, the pin 42 extends from a lateral side and extends in a lateral direction. As such, the claimed limitation is met. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  

Conclusion                                                                                                                                                                                


                                                                                                                                                                                                     
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634